internal_revenue_service department of the treasury washington dc person to contact telephone number refer rea ta ep date significant index nos legend taxpayer a taxpayer b taxpayer c taxpayer d company e state f plan x plan y dear ms this is in response to the letter written on your behalf by your authorized representative as supplemented and revised by correspondence dated and in which you request several letter rulings under sec_401 ef the internal_revenue_code representations support your ruling requests the following facts and and d company e company e also sponsored and administered plan x purchase plan prior to its plan y is the sponsor and administrator of plan y a money merger into company e established plan x effective date and company e established plan y effective july each plan either has or had a june plan_year end taxpayer a was a shareholder director officer and employee of company e for a number of years until his death taxpayer a was taxpayer a participated in plan y from july his from date until his death death and he participated in plan xx years of age at his death until at the time of his death taxpayer a’s individual at the time ot his death taxpayer a‘s employer_contribution account balance in plan xk was dollar_figure and his individual_account balance in plan y was dollar_figure individual after-tax voluntary_employee_contribution account balance in plan y was dollar_figure which consisted of dollar_figure accumulated after-tax voluntary_employee_contributions and dollar_figure accumulated earnings thereon taxpayer a had not received a distribution of any of his benefits from either plan x or plan y prior to his death taxpayer a was survived by his wife taxpayer b all of the taxpayer a’s benefits under plans x and y were earned during taxpayer a's marriage to taxpayer b while they resided in state f attained age are the sons of taxpayers a and b a community_property_state taxpayer b on december taxpayers c and d as stated above plan x was merged into plan y on a separate and distinct individual to hold taxpayer a’s plan november account is maintained under plan y x account balance which was transferred to plan y authorized representative asserts that plan y was amended to provide that said separate and distinct account would be credited with its prorated share of the future investment earnings in plan y credited with any future allocation of employer contributions or forfeitures under plan y beneficiary designation under plan x of who had died prior to plan x’s merger into plan y would continue to govern the future disposition of the separate and distinct account established under plan y for such deceased participant’s transferred plan x benefits that such separate_account would not be a plan x participant and that the your as of date the balance of taxpayer a’s plan y of june account which holds his plan x benefits was dollar_figure as employer_contribution account in plan y was dollar_figure and as individual after-tax voluntary_employee_contribution account in plan y was dollar_figure accounts was dollar_figure the balance of taxpayer a’s individual the balance of taxpayer a's the total held in the above of date taxpayer a’s beneficiary designations with respect to plans x and y name taxpayer b lifetime the remaining benefits are to be distributed to taxpayers c and d taxpayer b signed and agreed to both beneficiary designations at the death of taxpayer b as the beneficiary during her the beneficiary designations which are dated date provide as follows my wife shall live i direct that the trustee so long as my wife taxpayer b herein referred to as of this plan shall continue to hold all death_benefits due to me or my designated_beneficiary and if my wife's own income when consumed is not sufficient to provide for her support maintenance care and health during her life in a reasonable standard of living not to exceed that which we maintain at the time of my death then the trustee of this plan shall periodically distribute to my wife as much of my death_benefits under this plan as shall be necessary to provide for her support maintenance care and health in such standard of living my wife any and all amounts which she or her estate might have in any then remaining undistributed benefits due to me or my designated_beneficiary under this plan shall terminate and all such then remaining undistributed benefits shall thereafter be payable equally to my two sons taxpayer c and taxpayer d upon the death of taxpayer b’s authorized representative has asserted furthermore the that each of the above-referenced beneficiary designations creates a_trust under the laws of state f representative has asserted that each trust became irrevocable at the death of taxpayer a representative has also asserted that copies of the beneficiary designations in which the trusts were created were delivered to the administrator s of plans x and y finally the authorized representative has asserted that the duties of the trustee s of eack trust include holding the trust assets during taxpayer b’s lifetime and making trust distributions to her as needed for her support in accordance with the language of the beneficiary designations the authorized section dollar_figure of plan x and of plan y provides that benefits under the plan may be paid in any or more of following ways payments over a term certain made from the trust directly to the member and or the member’s beneficiary and the payment is not conditioned upon the survival of the member or beneficiary or the in equal periodic by any combination of the above in a lump sum section of plan x and of plan y provides that the life expectancy of recalculated annually a surviving_spouse may be section b of plan x and of plan y provides in the case of that a plan participant who dies prior to distribution of his interest commencing distributions of the participant’s entire_interest will be distributed no later than years after the participant’s death except that a designated_beneficiary may elect to receive distributions over her life expectancy commencing no later than one year after the participant's death since taxpayer a‘s death taxpayer b has had sufficient income of her own to provide for her support maintenance care and health in a reasonable standard of living thus she has received no distributions under either plan x merged into plan y benefits under either plan of taxpayer b that she will probably not need any of taxpayer a’s benefits under either plan x or plan y during her lifetime to provide for her support maintenance care and health in a reasonable standard of living due to her other income or plan y attributable to taxpayer a‘s it has been asserted on behalf additionally no distribution from either plan x or plan y of any amounts standing to taxpayer a’s credit in either plan as trust created under taxpayer a’s october beneficiary designations with respect to the plans since his death of his date of death have been made to either taxpayer b has been a shareholder director officer she has and employee of company e for a number of years been a participant in plan y since date participated in plan x from july receive distributions of her plan y benefits merger with plan y taxpayer b has begun to until its november and taxpayer a would have attained age on date if he had lived until that date taxpayer b intends to assign her interests in both of the separate trusts including her interest in taxpayer a’s plan y account balance which includes his plan x benefits held in a separate_account to taxpayers c and d conjunction with said assignment taxpayer b’s interest in taxpayer a’s plan y account balance including his plan x benefits held in a separate_account will be distributed to the trust s created under taxpayer a s october beneficiary designations in the form of distribution trustees thereof will distribute the plan benefits to the trusts will then be terminated and the a single sum in taxpayers c and d no later than date said distribution is expected to be made based on the above facts and representations you request the following letter rulings taxpayer a‘s beneficiary designation dated october designation under sec_242 fiscal responsibility act of tefra for his benefits under plan x is a of the tax equity and assuming the service rules adversely with respect to ruling_request above then a the minimum required distributions to the separate trust created under taxpayer a's beneficiary designation dated date for his benefits under plan x prior to its merger into plan y on date under plan y for his benefits under plan x that were transferred to plan y are determined as follows and for the separate_account maintained i under code sec_401 a b iv ii the required_beginning_date was date iii iv v the distribution period to be used in determining the amount of minimum_required_distribution for each calendar_year is the life expectancy of taxpayer b for her attained age as birthday in the respective distribution calendar_year of her the life expectancy of taxpayer b be recalculated annually and is to the date merger of plan x into plan y does not change the method of the calculation of the minimum required distributions for the separate_account maintained under plan y for taxpayer a s benefits under plan x that were transferred to plan y mm taxpayer a’s beneficiary designation dated october designation under sec_242 for his benefits under plan y of tefra is a assuming the service rules adversely with respect to ruling_request above then a the minimum required distributions to the separate trust created under taxpayer a’s beneficiary designation dated date determined as follows for his benefits under plan y are i under code sec_401 b iv ii the required_beginning_date was date iii iv v the distribution period to be used in determining the amount of minimum_required_distribution for each calendar_year is the life expectancy of taxpayer b for her attained age as birthday in the respective distribution calendar_year of her the life expectancy of taxpayer b be recalculated annually and is to the date merger of plan x into plan y does not change the method of the calculation of the minimum required distributions for the separate_account maintained under plan y for taxpayer a’s benefits under plan y a distribution by plan y to the separate trust created under taxpayer a’s date beneficiary designation of the balance_to_the_credit of the separate_account maintained under plan y for taxpayer a’s benefits under plan x that were transferred to plan y on date separate trust created under taxpayer a’s october beneficiary designation of the balance_to_the_credit of the separate_account maintained under plan y for taxpayer a's benefits under plan y will and a distribution at the same time by plan y to the a qualify to be treated as under code sec_402 years beginning before january as a lump sum distribution in effect for taxable qo b c ad result in the gross distribution to the separate trust created under taxpayer a's october beneficiary designation of his benefits under plan x constituting the taxable_amount to the trust result in the gross distribution to the separate trust created under taxpayer a's october beneficiary designation of his benefits under plan y tax voluntary contributions which were made by taxpayer a to plan y constituting the taxable_amount to the trust less the amount of the accumulated after- and result in of the taxable_amount of the distributions to each of the separate trusts created under taxpayer a’s october beneficiary designations being treated as the capital_gains portion of the distributions and being treated as the ordinary_income_portion since the distributions are being made by plan y to multiple_trusts the election under code sec_402 b distribution must be made by the personal representative of taxpayer a s estate to treat the distribution s as a lump sum of the taxable_amount is eligible to be taxed at the capital_gains_tax rate under paragraph of section h of the tax_reform_act_of_1986 tra and the remaining of the taxable_amount is eligible to be taxed under either the 5-year averaging method of code sec_402 as before january taxation under paragraph in effect for taxable years beginning or the 10-year averaging method of of section h of tra‘ the tax under paragraph tra’86 shall be computed as made to a single distributee but the liability for such tax shall be apportioned among taxpayers c and d according to the taxable_amount received by each taxpayer of section h if such distribution s were of the tax under the 5-year averaging method of taxation of code sec_402 years beginning before january 10-year averaging method of taxation described in section h distribution s were made to of tra’86 shall be computed as in effect for taxable a single trust or the tax under the but the if such as liability for such tax shall be apportioned among the two trusts according to the taxable amounts received by each trust if the election to be taxed at the capital_gains_rate under paragraph is made then the capital_gains portion will not be included in determining the distributable_net_income of each trust of section h of tra’ if each trust distributes equally to taxpayer c and taxpayer d the entire distribution it receives from plan y including amounts transferred from plan x within the same taxable_year of the trust in which it receives the distribution from plan y gains portion of the distribution then with respect to the capital a the trust will pe allowed a deduction for the amount of the capital_gains portion under tode sec_661 tax with respect to said portion a result will not pay and as b the capital_gains portion will be taxed equally to taxpayer c and taxpayer d under code sec_662 and c under code sec_662 the character of the capital_gains portion will be passed through to taxpayers c and d and they will be eligible to be taxed on said capital_gains portion at the percent capital_gains_rate pursuant to paragraph section h of tra’ of if the election under paragraph of section h of tra’86 to be taxed under the 10-year averaging method of taxation or the election to be taxed under the year averaging method of taxation described in code section then the ordinary_income_portion will not be d included in determining the distributable_net_income of each trust is made if each trust distributes equally to taxpayer c and taxpayer d the entire distribution it receives from plan y including amounts transferred from plan x within the same taxable_year of the trust in which it receives the distribution from plan y income portion of the distribution then with respect to the ordinary a the trust will be allowed a deduction for the amount of the ordinary_income_portion under code sec_661 pay tax with respect to said portion as a result will not and b the ordinary_income_portion will be taxed equally to taxpayer c and taxpayer d under code sec_662 and c under code sec_662 the character of the ordinary_income_portion will be passed through to taxpayers c and d and they will be eligible to be taxed on said ordinary_income_portion under either the special year averaging method under code sec_402 beginning before january special 10-year averaging method under paragraph in effect for taxable years of section h of tra’86 or the as the assignment and transfer by taxpayer b equally to taxpayers c and d of any and all interest that she has in the separate trusts created under taxpayer a s date beneficiary designations does not affect the service's answers to ruling requests through above the termination and full distribution equally to taxpayers c and d of the entire trust assets of the separate trusts created under taxpayer a’s october beneficiary designations immediately after such trusts receive the distribution from plan y does not affect the service's answers to ruling requests through above each of the following will not be considered an assignment_or_alienation of benefits prohibited by code sec_401 a a b a distribution by plan y to the separate trust created under taxpayer a s date beneficiary designation of his benefits held in the separate_account in plan y which account holds taxpayer a’s plan x benefits transferred to plan y on date the assignment and transfer by taxpayer b equally to taxpayers c and d of any and all of her interest in the separate trust created under taxpayer a‘s october beneficiary designation to receive his benefits under plan x and c the termination and full distribution equally to taxpayers c and d of the entire trust assets of the separate trust created under taxpayer a's october beneficiary designation to hold his benefits under plan x immediately after such trust receives the distribution described in above a each of the following will not be considered an assignment_or_alienation of benefits prohibited by code sec_401 a a b c a distribution by plan y to the separate crust created under taxpayer a‘s date beneficiary designation of his benefits held in the separate_account s in plan y which accounts hold taxpayer a’s plan y benefits the assignment and transfer by taxpayer b equally to taxpayers c and d of any and all of her interest in the separate trust created under taxpayer a’s october beneficiary designation to receive his benefits under plan y and the termination and full distribution equally to taxpayers c and d of the entire trust assets of the separate trust created under taxpayer a’s october beneficiary designation to receive his benefits under plan y immediately after such trust receives the distribution described in a above when taxpayer b assigns and transfers equally to taxpayer c and taxpayer d all of her interest in each of the separate trusts created under taxpayer a‘s beneficiary designations then with respect to such transferred portion s of said trusts transfer and gift as transfer of each separate trust a taxpayer b is considered to have made a of the date of such assignment and the value of her contingent support interest in b 1s not susceptible of being valued on the basis cf principles set forth in regulation sec_25 and actuarial is the value of her contingent support interest os to be valued in accordance with the principles set forth in regulation sec_25_2512-1 as the price at which such contingent support interest would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell knowledge of relevant facts and both having reasonable ec the following would be among the relevant facts that would be taken into consideration by a willing buyer and a willing seller having reasonable knowledge of relevant facts since date taxpayer b's i own income has always been sufficient to provide for her support maintenance care and health in the reasonable standard of living specified in taxpayer a's beneficiary designations taxpayer b’s current income is more ii than sufficient to provide at this time for her support maintenance care and health in the reasonable standard of living specified in taxpayer a’s beneficiary designations and ait is projected that taxpayer b’s iii income will always be more than sufficient to provide for her support maintenance care and health in the reasonable standard of living specified in taxpayer a‘s beneficiary designations with respect to the above referenced first and third ruling requests sec_401 of the internal_revenue_code sets forth the qualification requirements which must be met by a_trust which forms a part of a pension profit-sharing or stock_bonus_plan a pension_plan within the meaning of code section is a plan established and maintained by an employer a primarily to provide systemically for the payment of definitely determinable benefits to his employees over a period of years usually for life after retirement pension_plan may provide for the payment of incidental death_benefits through insurance or otherwise b i of the income_tax regulations see section a profit-sharing_plan as sec_1_401-1 of the regulations defines a a plan established and maintained by an employer to provide for the participation in his profits by his employees or their beneficiaries based on a definite predetermined formula for allocating the contributions made to the plan among the participants and for distributing the funds accumulated under the plan after a fixed number of years the attainment of or upon the prior occurrence of some event such as layoff illness disability retirement death or severance of employment a stated age revrul_56_656 1956_2_cb_280 states that the a stated age was intended to mean distributed to the it further states that payments to others should requirements in the regulations that the funds be distributed after a fixed number of years or the attainment of employee be merely incidental as survivor annuity_contract or where an unused balance in the account of the employee is paid to a beneficiary upon the death of the employee employees’ plan that permits a participant to irrevocably elect prior to retirement to have all or a part of his interest in the plan which would otherwise become available to him during his lifetime paid only to his designated_beneficiary after his death will fail to meet the requirements of code sec_401 rul also holds that an for example in a joint and rev revrul_72_240 1972_1_cb_108 states that the provisions in a plan permitting distribution of participant‘s interest over the lives of the employee and his spouse will not prevent the plan from qualifying under code sec_401 even though the employee's beneficiary is someone other than his spouse a revrul_72_241 1972_1_cb_108 states that any of the regulations that benefits payable to the settlement option other than an option contemplated in rev_rul will meet the requirements of sec_1 b beneficiary of purpose of distributing accumulated funds to the employee if of the payments to be made to the participant is more than of the present_value of the total payments to be made to the participant and his beneficiaries it contains certain provisions whereby the present_value an employee must be incidental to the primary revrul_73_445 1973_2_cb_127 states that a profit-sharing_plan that permits a participant to elect a settlement option providing payments to him of an unlimited number of equal monthly installments of not less than dollar_figure starting at age beneficiary or beneficiaries until the entire trust interest is exhausted does not meet the requirements of and in the event of his death to his aa sec_1_401-1 payable to the beneficiary of an employee must be incidental to the primary purpose of distributing accumulated funds to the employee i of the regulations that benefits rev c b rul an annuity to the employee for life and states that an employee’s pension or profit-sharing_plan that permits payments of thereafter to spouse for life regardless of age and contains no assurance that more than of the total value of his benefits will inure to the participant fails to meet the requirements of sec_1_401-1 a designated_beneficiary not necessarily his i of the regulations revrul_74_359 1974_2_cb_129 states that a in installments or an annuity_contract and requiring that the mode selected profit-sharing_plan permitting a retired participant to receive his distribution in a lump sum as result in the participant his spouse as survivor or both receiving at least of the anticipated total_distribution with other beneficiaries entitled to share in any remaining balance will not qualify under code sec_401 a sec_401 of the code provides that a_trust shall not constitute a qualified_trust under the section unless that plan of which the trust is unless the participant otherwise elects the payment of benefits under the plan to the participant will begin not later than the 60th day after the latest of the close of the plan_year in which a part provides that a the date on which the participant attains the earlier of age specified under the plan or the normal_retirement_age b occurs the 10th anniversary of the year in which the participant commenced participation in the plan or c the participant terminates his service with the employer sec_401 of the code was amended by section l of the tax equity and fiscal responsibility act of pub tefra and was further amended by sec_521 of the tax_reform_act_of_1984 l reform act of and by sections and of the tax pub c b tra’86 tra’84 section pub l hae b affected by the later amendments to sec_401 a of tefra provided a transition rule that was not sec_242 b of tefra provides that amendments to sec_401 tefra shall apply to plan years beginning after date following transitional rule_of the code made by sec_242 however sec_242 of tefra provides the of a_trust forming part of transition rule not be disqualified under paragraph a of the internal_revenue_code of by subsection a designation before january a method of distribution by reason of distributions under a a plan shall of section as amended by any employee of a which does not meet the requirements of such paragraph but b which would not have disqualified such trust under in paragraph effect before the amendment made by subsection a of sec_401 of such code as notice_83_23 1983_2_cb_418 provides guidance with in order for the transitional rule in section respect to distributions that may be made by a qualified_plan under the transition rule_of sec_242 tefra b qualified_trust with the following requirements as set forth in notice the distribution must be made in accordance a distribution from a of tefra to apply to of the distribution by the trust is one which would not have disqualified the trust under sec_40l1 a prior to the effective date of a in effect immediately of tefra of the code as the distribution is of distribution designated by the employee whose interest in the trust is being distributed or the employee is deceased by a beneficiary of such employee in accordance with a method if such designation is employee or the beneficiary and is made before january in writing is signed by the the employee whose interest in the trust is being distributed has accrued a benefit under the plan of which the trust 1s of december a part as ns the method of distribution designated by the employee specifies the following a the form of the distribution lump sum dollar annuity formula annuity specified percentage payment per year etc level the time at which distributions will commence b upon retirement at a stated age etc the period over which distributions will be c made over the employee’s life expectancy over a stated number of years etc and in the case of any distribution upon the d employee's death the beneficiaries of the employee listed in order of priority the designation must in and of itself provide sufficient information to fix the time the definite determination of plan payments designation must be complete and not allow further choice and the formula for the a distribution upon death will not be covered by this transitional rule unless the information in the designation contains the information described in items a - d with respect to the distributions to be made upon the death of the employee above if a designation made in accordance with the above of tefra the transitional rule in sec_242 as amended by sec_242 of tefra requirements is revoked by an employee or if the employee is deceased by his beneficiary subsequent to date will not apply to the distribution and the employee's interest must be distributed in accordance with sec_401 in the designation will be considered to be the designation of another beneficiary one not named in the designation under the designation will not be considered to be revocation of the designation so long as such substitution or addition does not alter the period over which distributions are to be made under the designation directly or indirectly for example by altering the relevant measuring life however the mere substitution or addition a revocation of any change a we believe that the beneficiary designation made by taxpayer a does not satisfy the requirements of section d o oa b reasons of tefra and notice_83_23 for the following initially the method of distribution provides for a designated_beneficiary after the death of payment only to the participant elections pertain to payments of benefits to the participant and a designated_beneficiary designated_beneficiary without payment to the participant is not contemplated by sec_242 we believe that sec_242 b a designation solely to the second the designation made by taxpayer a would have in effect prior to the first in conflict with section dollar_figure of the plan s disqualified the plan s under the law as the enactment of tefra for the following reasons reason for disqualification is that the method of distribution is which provides that benefit payments must be a lump sum or in equal periodic_payments for disqualification is that a method of payment that consists of only a distribution after the death of the surviving_spouse would fail to provide for incidental death_benefits would be expected until after the death of both the participant taxpayer a distribution would be other than a distribution of investment_income as described in rev under the facts in this case and his spouse taxpayer b the second reason no distribution in the form of rul this the third reason that taxpayer a’s designation is not a valid sec_242 election is that it fails to satisfy the requirements for a method of distribution in items s b follows the reasons for this are as of notice_83_23 and c a b the time when the distributions are to commence sometime after the death of taxpayer a is not specified when taxpayer b’s other income is insufficient to provide for her support maintenance care and health in such standard of living again payments are only to commence the time period over which the benefits are to be paid is not specified provide that the payments will be made as necessary until taxpayer b’s death upon which time the balance of the accounts will be paid equally to the two sons the designations only with respect to b however we note that the order of priority is given benefits will be paid initially to 0g taxpayer b and upon her death distributed to her two sons the balance will be additionally the amount of and time when distributions can be made are at the discretion of taxpayer b and the plan_administrator distributions are to be made discretion to determine when taxpayer b’s income falls below that needed to provide for her support maintenance care and health in such standard of living their judgment determines when and if is within their that is it therefore with respect to taxpayer a’s first and third ruling requests we conclude as follows with respect to the election made by taxpayer a the requirements set forth in with respect to plan x sec_242 satisfied thus taxpayer a’s interest in plan x remaining at his death must be distributed in accordance with sec_401 a without regard to taxpayer a’s purported sec_242 election of tefra and notice_83_23 are not with respect to the election made by taxpayer a the requirements set forth in with respect to plan y sec_242 satisfied thus taxpayer a's interest in plan y remaining at his death must be distributed in accordance with sec_401 without regard to taxpayer a’s purported sec_242 b election of tefra and notice_83_23 are not with respect to your second and fourth ruling requests sec_401 a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee- of the code provides that a i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary in accordance with for purposes of this paragraph the term required beginning the code provides that sec_401 c of date means april calendar_year in which the employee attains age of the calendar_year following the sec_401 a d of the code provides that for purposes of this paragraph the life expectancy of employee and the employee's spouse other than in the case of frequently than annually a life_annuity may be redetermined but not more an sec_1 a -1 of the proposed income_tax regulations question and answer e-7 c provides generally that a plan may adopt a provision that permits an employee or spouse life expectancy specifies whether or not life expectancy in the event that an employee or spouse absent such a provision the life expectancy of an employee or his spouse will be recalculated absent an election not to recalculate a plan may also contain a provision which to elect to recalculate life his her fails to make such an election sec_401 a b ii of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan provides that before the distribution of the employee’s interest has begun in accordance with subparagraph a ii the entire_interest of the employee will be distributed within years after the death of such employee an employee dies if sec_1 a -1 of the proposed_regulations q a c-2 provides that in sec_401 b ii must be distributed as which contains the fifth anniversary of the date of the employee's death in order to satisfy the five-year rule the employee’s entire_interest of the calendar_year of december sec_401 a b iii of the code provides an an employee’s interest payable to exception to the above referenced s-year rule exception any portion of a designated_beneficiary which is accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary may be distributed beginning not later than year after the date of may by regulations prescribe the employee’s death or such later date as the secretary to be distributed in under the so sec_401 a b iv of the code provides in relevant part to employee- i in clause iii i is the surviving_spouse of the the date on which the distributions are that if the designated_beneficiary referred required to begin under clause iii iii shall not be earlier than the date on which the employee would have turned age sec_1 a -1 of the proposed_regulations q a that for purposes of d-4 provides in relevant part calculating the distribution period described in sec_401 a b iii be determined as the date of the employee's death there is no designated_beneficiary under the plan with respect to that employee distribution must be made in accordance with the five-year rule in sec_401 a b ii of the employee’s date of death the designated_beneficiary will iv if or as of sec_1 a -1 of the proposed_regulations q a in order to satisfy the exception to c-3 a provides that the five-year rule for nonspouse beneficiaries distributions must commence on or before december calendar_year immediately following the calendar_year in which the employee died distribution of the entire remaining benefit if employee’s date of death an individual is designated as beneficiary in addition to the employee’s surviving_spouse this rule also applies to the of the a of the as sec_1 a -1 of the proposed_regulations q a c-3 b provides that in order to satisfy the rule in sec_401 a b iii if the designated_beneficiary is the employee's surviving_spouse distributions must commence on or before the later of december calendar_year in which the employee dies and of the calendar_year in which the employee would have attained age iv and of the calendar_year immediately following the december sec_1 a -1 of the proposed_regulations q a d-2a provides that only individuals may be designated beneficiaries for purposes of sec_401 who is not an individual such as the employee’s estate may not be sec_1 a -1 provides that beneficiaries of with respect to the trust’s interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met a designated_beneficiary however q a d-5 of a person a_trust the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable from the trust instrument the documentation described in d-7 of this section has been provided to the plan_administrator an employee all beneficiaries of the sec_1_401_a_9_-1 of the proposed_regulations q a d-6 provides that in the case in which a_trust is named as the beneficiary of trust with respect to the trust's interest in the employee's benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the and distribution period under sec_401 a b iii if the requirements in paragraph a above are satisfied as of the date of the employee's death or case of the documentation described in d-7 of this section by the end of the ninth month beginning after the employee's death of d-5 in the iv sec_1_401_a_9_-1 of the proposed_regulations q a d-7 provides in general that the plan_administrator be provided with either a list of all trust beneficiaries as the date of death or with a copy of the trust document for the trust which is named as beneficiary of the plan as the employee’s date of death of of sec_1 a -1 of the proposed_regulations q a e-s a provides in pertinent part one individual is designated as to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period date for determining the designated_beneficiary under d-3 or d-4 whichever is applicable is the applicable_date a beneficiary with respect that if more than the sec_1 a -1 of the proposed_regulations q a e-5 b states that except as provided in paragraph e if a beneficiary’s entitlement to an employee's benefit is contingent on an event other than the employee’s death eg the death of another beneficiary such contingent beneficiary is considered to be a designated_beneficiary for purposes of determining which designated_beneficiary has the shortest life expectancy under paragraph a sec_1 a -1 of the proposed_regulations q a e-5 e provides that if a beneficiary’s entitlement to an employee’s benefit is contingent on the death of beneficiary such contingent beneficiary will not be considered a beneficiary for purposes of determining who is the designated_beneficiary with the shortest life expectancy or whether a beneficiary who is not an individual is beneficiary a prior a sec_1 a -1 of the proposed_regulations q a e-5 f provides that if the plan provides or allows the employee to specify that after the employee’s death any person or persons have the discretion to change the beneficiaries of the employee then determining the distribution period for both distributions before and after the employee’s death the employee will be treated as not having designated a beneficiary for purposes of sec_1_401_a_9_-1 of the proposed_regulations q a a-2 provides that the distribution rules of code sec_401 apply to all account balances and benefits in existence on or after january has retired or died even if the employee sec_1 a -1 of the proposed_regulations q a that if an employee died and distributions are to be made i-7 provides in relevant part prior to january over the life expectancy of accordance with sec_401 b iii first distribution calendar_year for which a minimum distribution is required is the later of year which contains the required commencement_date determined under c-3 a or any minimum distribution required calendar_year for calendar_year must have been made by date a designated_beneficiary in the b whichever is applicable or the calendar iv and sec_1 a -1 of the proposed_regulations q a i-13 provides in relevant part prior to january accordance with the five-year rule contained in sec_401 a b ii distributed as calendar_year which contains the fifth anniversary of the employee’s death or the employee’s entire_interest must be and distribution is of the later of b december a december of the that if an employee died to be made in with respect to your second and fourth ruling requests of plans x merged into plan y without the beneficiary ies affecting the identity of trusts created under the previously referenced october is entitled to beneficiary designations receive income and principal from said trusts but her its beneficiary and y are the taxpayer b right to income and principal is subject_to the standard described therein receive any amounts remaining at taxpayer b’s death taxpayers c and d are entitled to although distributions from plans x and y were required to have been made in accordance with the rules of code sec_401 taxpayer b was not entitled to receive all code sec_401 required distributions thus plans x and y could have distributed to the trusts created pursuant to the october amounts in excess of the amounts which the trusts were required to distribute to taxpayer b beneficiary designations since amounts distributed from plans x and y could have remained in the trusts created pursuant to the date beneficiary designations during taxpayer b’s lifetime taxpayers c and d must be treated as designated beneficiaries for purposes of determining the code sec_401 payout period is not the sole designated_beneficiary of taxpayer a’s interests in plans x and y regulations q a c-3 b is inapplicable in this case therefore we must determine if the rule in sec_1 a -1 of the proposed_regulations q a c-3 a applies and the rule in sec_1 a -1 of the proposed thus taxpayer b to satisfy the rule in sec_1 a -1 of the a -1 of the proposed the initial distribution calendar_year of the calendar_year following the proposed_regulations q a c-3 a distributions must have begun by december calendar_year of taxpayer a's death or by december however pursuant to sec_1 regulations q a i-7 was delayed until and the required_beginning_date was december from either plan x or plan y a -1 of the proposed_regulations q a c-2 five-year rule_of sec_401 a b ii applies taxpayer a’s entire interests in plans x and y must have been completed no later than the end of the calendar_year which contains the fifth anniversary of taxpayer a’s death or no later than december sec_1_401_a_9_-1 of the proposed_regulations q a i-13 pursuant to said five-year rule distribution of no distributions have been made thus pursuant to section the date required by of the code to date the thus with respect to your second and fourth ruling requests we conclude as follows a the minimum required distributions to the separate trust created under taxpayer a s beneficiary designation dated date are determined as follows for his benefits under plan x and plan y i under code sec_401 b ii ii distribution of taxpayer a’s entire_interest in both plan x and plan y must have been completed by date iii iv v the distribution period to be used in determining the amount of minimum_required_distribution for each calendar_year is not the life expectancy of taxpayer b for her attained age as birthday in the respective distribution calendar_year of her recalculating the life expectancy of taxpayer b a moot issue and is the november into plan y does not change the service’s answers to merger of plan x i through iv above with respect to ruling requests through a sec_402 d a provides for the imposition of separate tax b in the amount determined under subparagraph on a lump sum distribution code sec_402 b provides for the imposition of times the tax which would be of sec_1 if the recipient were in such subsection and the taxable tax in an amount equal to imposed by subsection c an individual referred to income were an amount equal to of the excess of- i total_taxable_amount of the lump sum distribution for the taxable_year over ii the minimum distribution allowance the a code sec_402 d a defines a lump sum distribution as the distribution or payment within taxable_year of the recipient of the balance_to_the_credit of the employee which becomes payable to the recipient- i on account of the employee’s death attains age separation_from_service or become disabled within the meaning of sec_72 from a_trust which forms a part of sec_401 a s01 and which is exempt from tax under section on account of the employee’s iv after the employee has a plan described in after the employee iii ii a generally the balance_to_the_credit for purposes of a distribution is determining if means all amounts standing to the credit of the employee under the distributing plan and payable because of the event giving rise to the distribution ie separation_from_service or death a lump sum distribution code sec_402 b provides generally that shall apply to a lump sum distribution paragraph received on or after the date on which the employee has attained age only if the taxpayer elects for the taxable_year to have all such amounts received during such taxable_year so treated code sec_402 d b further provides that in the a lump sum distribution made with respect to an case of employee to subparagraph shall be made by the personai representative of the taxpayer or more trusts the election under this code sec_402 c provides generally that for a single_plan shall be treated as purposes of determining the balance_to_the_credit of employee under subparagraph a of pension plans maintained by the employer shall be treated as a single_plan employer shall be treated as bonus plans maintained by the employer shall be treated as single_plan all profit-sharing_plans maintained by the and all stock all trusts which are part a single trust all a single_plan an a code sec_402 d d provides that for purposes the term total_taxable_amount means a lump sum distribution which exceeded the sum of code sec_402 the amount of of- i the amounts considered contributed to the employee determined by applying sec_72 f which employee contributions shall be reduced by any amounts theretofore distributed to him which were not included in gross_income and ii the net_unrealized_appreciation attributable to that part of the distribution which consists of the securities_of_the_employer_corporation so distributed code sec_402 provides that the total_taxable_amount of be allowed as year but only to the extent included in the taxpayer's gross_income for such taxable_year a lump sum distribution for any taxable_year shall a deduction from gross_income for such taxable code sec_402 d provides that in the case of a lump sum distribution with respect to any individual which is made only to paragraph a if such distribution was made to a single trust but the liability for such tax shall be apportioned among such trusts according to the relative amounts received by each or more trusts the tax imposed by shall be computed as code sec_402 f provides that of this subsection no amount distributed to from or under a plan may be treated as distribution under subparagraph a unless the employee has been a participant in the plan for before the taxable_year in which such amounts are distributed or more taxable years for purposes an employee a lump sum with specific reference to distributions made to taxpayer a‘s beneficiaries section h provides with respect to lump sum distributions received by individuals who attained age before january that the tax imposed by sec_1 of the internal_revenue_code_of_1986 on a taxpayer for a taxable_year shall be equal to the sum of - of tra’ i the tax imposed by such sec_1 on the taxable_income of the taxpayer reduced by the portion of such lump sum distribution to which clause ii applies plus percent of the portion of such lump sum ii distribution to which the existing capital_gains provisions continue to apply by reason of this paragraph section h of tra further provides that not more than election may be made under this paragraph with respect to an employee section h of tra'86 provides in pertinent that for purposes of paragraphs part existing capital_gains provisions means the provisions of paragraph the day before the date of enactment of this act of sec_402 of the code in effect on the term and as sec_402 as in effect on the day before the date of enactment of tra’86 provided that in the case of employee_trust described in sec_401 which is exempt from tax under sec_501 so much of the total_taxable_amount of sec_402 e of such total_taxable_amount multiplied by a fraction- as defined in subparagraph d a lump sum distribution as is equal to the product of an q a the numerator of which is the number of calendar years of active_participation by the employee in such plan before date and b a gain from the sale_or_exchange of the denominator of which is the number of calendar years of active_participation by the employee in such plan shall be treated as capital_asset held for more than six months a enactment of tra further provided that no distribution to any taxpayer other than an individual estate_or_trust may be treated as paragraph section in effect on the day before the date of a lump sum distribution under this as a code sec_402 d in pertinent part defined total_taxable_amount as the amount of distribution which exceeded the sum of- a lump sum i the amounts considered contributed to the employee determined by applying sec_72 f which employee contributions shall be reduced by any amounts theretofore distributed to him which were not included in gross_income and ii the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation so distributed the code sec_402 e l provided in general that for purposes of sub sec_402 e e taxable_amount as ordinary_income a taxpayer may elect to treat the entire total and subparayraph section h of tra’86 provides that an individual who has attained age before january and elects the application of sec_402 internal_revenue_code of code sec_402 may elect to have such section applied by substituting times for of the as amended by this act times now sec_402 a as in effect prior to the enactment of tra‘86 provided for the imposition of separate tax on the ordinary_income_portion of distribution a a lump sum sec_402 b as in effect prior to the enactment of tra’86 provided that the amount of tax imposed by subparagraph a equal to the amount of taxable_year multiplied by a fraction which is the ordinary_income_portion of the initial separate tax for such for any taxable_year shall be the numerator of the lump sum an amount distribution for the taxable_year which is the total_taxable_amount of such distribution for such year and the denominator of sec_402 e as in effect prior to the for purposes of section the term ordinary_income_portion means with respect enactment of tra’86 provided that to amount of such distribution as such total_taxable_amount multiplied by a fraction- a lump sum distribution so much of the total taxable is equal to the product of a the numerator of which is the number of calendar years of active_participation by the employee in such plan after date and the denominator of which is the number of calendar years of active_participation by the employee in such plan b code sec_402 in effect prior to the enactment of tra'86 provided that the ordinary_income_portion of shall be allowed as taxable_year but only to the extent included in the taxpayer's gross_income for such taxable_year a lump sum distribution for any taxable_year a deduction from gross_income for such as sec_1 e -2 d ii of the proposed income_tax regulations provides in relevant part computing the ordinary_income_portion of distribution the number of calendar months of active_participation shall be the number of calendar months during the period beginning with the first month of plan participation and ending with the month of participant’s death that for purposes of a lump sum the plan sec_1 e -2 d ii of the proposed_regulations further provides in relevant part number of months of active_participation in the case of active_participation before january a calendar_year in which the employee was an active_participant shall be counted as of active_participation after december calendar month in which the employee was an active_participant shall be counted as one month months and in the case a part of that in computing the a part of a revrul_82_121 1983_2_cb_74 provides guidance regarding the tax treatment of lump sum distributions made to provides that the part of under code sec_402 to income would be includible in the gross_income of a lump sum payment considered be either capital_gain or ordinary the trust initially rev a_trust rul revrul_83_121 further provides that such capital_gain or ordinary_income that is either used to determine the amount which is distributed or required to be distributed or is allocated to corpus and actually distributed would be included in determining the trust’s distributable_net_income under code sec_643 a additionally revrul_83_121 provides that if in the year of receipt by the trust the trust is terminated and its principal including capital_gain and ordinary_income is distributed then such amounts would be includible in computing distributable_net_income revrul_83_121 also provides that if capital_gain is includible in distributable_net_income and is distributed to the trust's beneficiaries it retains its character as capital_gain in the hands of the beneficiaries and each beneficiary would report on his her individual_income_tax_return his her proportionate share of the capital_gain included in distributable_net_income finally revrul_83_121 notes that a recipient of a lump sum distribution may elect to have the ordinary_income_portion of said distribution taxed under the ten year averaging rules of sec_402 rather than as ordinary_income code sec_661 provides that in any taxable_year there shall be allowed as taxable_income of which subpart b applies the sum of - an estate_or_trust a deduction in computing the other than a_trust to any amount of income for such taxable_year required be distributed currently including any amount required to to be distributed which may be paid out of income or corpus to the extent that such amount is paid out of income for such taxable_year and any other_amounts properly paid or credited or required to but such deduction shall not exceed the distributable_net_income of the estate_or_trust be distributed for such taxable_year code sec_662 provides generally that subject there shall be included in the gross a beneficiary to whom an amount specified in to subsection b income of sec_661 a distributed by an estate_or_trust described in sec_661 is paid credited or required to amounts required to the sum of be distributed be 6v currently whether distributed or not and amounts properly paid credited or required to be distributed to such beneficiary also contains language affecting income inclusion where amounts required to be distributed and or amounts distributed exceed an estate's or trust's distributable_net_income for a taxable_year code sec_662 all other code sec_662 provides that the amounts shall have the same determined under subsection a character in the hands of the beneficiary as the estate_or_trust amounts shall be treated as consisting of the same proportion of each class of items entering into the computation of distributable_net_income as the total of each class bears to the total distributable_net_income of estate_or_trust for this purpose generally the in the hands of the with respect to ruling requests through thus taxpayer a would have attained age prior to date a lump sum distribution from the portion of plan y which holds plan x assets in accordance with sections h a lump sum distribution from plan y including is eligible for grandfather treatment of tra‘86 and furthermore taxpayer a participated in plan y from to january his period of pre- participation wa sec_84 months and his period july january of post december total period of participation wa sec_193 months and his pre- participation consisted of dollar_figure percent of the total and his post-1973 participation consisted of dollar_figure percent of the total participation wa sec_109 months thus his taxpayer a also participated in plan x from date to january inte plan y on november participation in plan y will also determine his period of participation in plan xx however since plan x was merged his period of additionally pursuant to code sec_402 d d if a lump sum distribution with respect to taxpayer a of all amounts standing to taxpayer a from the portion of plan y which holds plan x assets made to the two trusts created under taxpayer a’s october paragraph a was made to shall be apportioned among such trusts according to the relative amounts received by each beneficiary designation the tax imposed by if such distribution the liability for such tax shall be computed as in plan y including amounts a single trust but is with specific reference to the 10th ruling_request if an election is made pursuant to section h tra’86 to subject the capital_gains portion of the lump sum distribution referenced above to the capital_gains_rate said capital_gains portion would be subject_to the distributable_net_income rules described in rev portion is actually distributed to the trusts s beneficiaries in the year of receipt by the trust be included in determining the trust’s distributable_net_income under code sec_643 if such capital_gains pursuant to revrul_83_121 it would rul of with specific reference to the 11th ruling_request if an election is made such that the lump sum distribution is taxed in accordance with either the five-year averaging or the 10-year averaging method of taxation the trusts referenced above will pay the tax on the portion of the lump sum distribution subject_to averaging to averaging will then be deducted from the gross_income of the issue presented is whether said amount will the trusts be included in the distributable_net_income of the trusts in spite of the deduction the amount subject we believe that the amount of the ordinary_income_portion of the lump sum distribution actually taxed in accordance with either the five-year averaging or the year averaging method of taxation is included in determining the distributable_net_income of each trust consistent with rev constitute part of each trust’s taxable_income for the relevant year rul because said amount s will such result is thus with respect to your ruling requests through we conclude as follows a distribution by plan y to the separate trust beneficiary created under taxpayer a’s october designation of the balance_to_the_credit of the separate_account maintained under plan y for taxpayer a's benefits under plan x that were transferred to plan y on date separate trust created under taxpayer a’s october beneficiary designation of separate_account maintained under plan y for taxpayer a‘s benefits under plan y will and a distribution at the same time by plan y the balance_to_the_credit of to the the a qualify to be treated as under code sec_402 years beginning before january as a lump sum distribution in effect for taxable n b c a result in the gross distribution to the separate trust created under taxpayer a‘s october beneficiary designation of his benefits under plan x constituting the taxable_amount to the trust result in the gross distribution to the separate trust created under taxpayer a’s october beneficiary designation of his benefits under plan y tax voluntary contributions which were made by taxpayer a to plan y constituting the taxable_amount to the trust less the amount of the accumulated after- and result in of the taxable_amount of the distributions to each of the separate trusts created under taxpayer a‘s october beneficiary designations being treated as the capital_gains portion of the distributions and being treated as the ordinary_income_portion since the distributions are being made by plan y to multiple_trusts the election under code sec_402 b distribution must be made by the personal representative of taxpayer a‘s estate to treat the distribution s as a lump sum of the taxable_amount is eligible to be taxed at the capital_gains_tax rate under paragraph of section h of the tax_reform_act_of_1986 tra’ and the remaining of the taxable_amount is eligible to sec_402 d as before january taxation under paragraph in effect for taxable years beginning or the 10-year averaging method of of section h of tra‘ be taxed under either the 5-year averaging method of code the tax under paragraph tra shall be computed as made to shall be apportioned among taxpayers c and d according to the taxable_amount received by each taxpayer a single distributee but the liability for such tax of section h if such distribution s were of the tax under the 5-year averaging method of taxation of code sec_402 years beginning before january 10-year averaging method of taxation described in section h distribution s were made to in effect for taxable shall be computed as a single trust of tra if such or the tax under the the sut as liability for such tax shall be apportioned among the two trusts according to the taxable amounts received by each trust if the election to be taxed at the capital_gains_rate under paragraph is made determining the distributable_net_income of each trust of section h of tra’ then the capital_gains portion will be included in if each trust distributes equally to taxpayer c and taxpayer d the entire distribution it receives from plan y including amounts transferred from plan x within the same taxable_year of the trust in which it receives the distribution from plan y then with respect to the capital_gains portion of the distribution a the trust will be allowed a deduction for the amount of the capital_gains portion under ode sec_661 tax with respect to said portion a result will not pay and as b the capital_gains portion will be taxed equally to taxpayer c and taxpayer d under code sec_662 and c under code sec_662 the character of the capital_gains portion will be passed through to taxpayers c and d and they will be eligible to be taxed on said capital_gains portion at the percent capital_gains_rate pursuant to paragraph section h of tra of if the election under paragraph of section of tra to be taxed under the 10-year averaging h method of taxation or the election to be taxed under the year averaging method of taxation described in code sec_402 included in determining the distributable_net_income of each trust then the ordinary_income_portion will be is made if each trust distributes equally to taxpayer c and taxpayer d the entire distribution it receives from plan y including amounts transferred from plan x within the same taxable_year of the trust in which it receives the distribution from plan y income portion of the distribution then with respect to the ordinary a the trust will be allowed a deduction for the or amount of the ordinary_income_portion under code sec_661 pay tax with respect to said portion a result will not and as b the ordinary_income_portion will be taxed equally to taxpayer c and taxpayer d under code sec_662 and c under code sec_662 the character of the ordinary_income_portion will be passed through to taxpayers c and d and they will be eligible to be taxed on said ordinary_income_portion under either the special year averaging method under code sec_402 beginning before january special 10-year averaging method under paragraph of section h of tra'86 in effect for taxable years or the as with respect to ruling requests and as noted previously taxpayer b intends to assign her limited right to trust income and principal to taxpayers c and d furthermore the trusts will be terminated and trust assets distributed to taxpayers c and d the assignment termination and distribution referenced above affect the amounts standing to taxpayer a s credit in plan y including amounts from the portion of plan y which holds plan x assets distributed to the trusts assignment termination and distribution should alter the tax consequences of plan y’s distributing its assets to the trusts after such amounts have been we do not believe that the thus with respect to ruling requests and we conclude as follows the assignment and transfer by taxpayer b equally to taxpayers c and d of any and all interest that she has in the separate trusts created under taxpayer a‘s date beneficiary designations does not affect the service s answers to ruling requests through above the termination and full distribution equally to taxpayers c and d of the entire trust assets of trusts created under taxpayer a‘s october beneficiary designations immediately after such trusts receive the distribution from plan y does not affect the service’s answers to ruling requests through the separate above with respect to ruling requests and code sec_401 a a provides in pertinent part shall not constitute a qualified_trust under this section unless the plan of which such trust is benefits provided under such plan may not be assigned or alienated that a_trust a part provides that sec_1 a -13 c ii of the regulations defines assignment_or_alienation as any direct or indirect arrangement whereby a party acquires from a participant or beneficiary an interest enforceable against a plan to all or any part of may become payable to the participant or beneficiary a plan benefit which is or with respect to your 16th and 17th ruling requests code sec_401 prohibits a plan participant or a beneficiary thereof from either alienating her plan benefits or assigning said plan benefits to a third party case because of the death of taxpayer a amounts held in plan y including amounts from the portion of plan y which holds plan x assets payable to the trusts created under taxpayer a’s date beneficiary designations that distributions from plan y including distribution of amounts from the portion of plan y which holds plan x subsequent to these assets will be made to said trusts distributions taxpayer b a limited income and principal beneficiary of the trusts will transfer her interests in the assets of the trusts to taxpayers c and d for the benefit of taxpayer a are your ruling_request asserts in this taxpayer a‘s beneficiary designations require distributions from plans x and y created under taxpayer a’s october designations to said trusts conforms with taxpayer a's intentions be made to the trusts beneficiary the proposal to make plan distributions thus pursuant to taxpayer a‘s date beneficiary designations taxpayer b has limited rights to income and principal of the trusts which will receive distributions from plans x taxpayer b intends to assign said rights to taxpayers c and d said assignment s assume that taxpayer b has something to assign now held separately in plan y and y taxpayer b's interests lie in trust and not plan taxpayer b only acquires said interests after assets distributions have been made to the trusts referenced in taxpayer a’s october once distributions have been made to the trusts taxpayer b a beneficiary thereof is free to dispose_of her interests beneficiary designations therein in any fashion she chooses without said disposition violating code sec_401 furthermore after distributions have been made from and y to the trusts beneficiary now held separately in plan y plans x created under taxpayer a’s october designations the trusts are free to dispose_of their assets to their beneficiaries including taxpayers c and d without said disposition violating code sec_401 further respect to the trusts’s ability to dispose_of their assets since taxpayer b may transfer her interests in the assets of the trusts to taxpayers c and d without violating code sec_401 the trusts may adhere to taxpayer b's wishes and pay taxpayers c and d amounts transferred to them by taxpayer b without violating code sec_401 a with thus with respect to your 16th and 17th ruling requests we conclude as follows each of the following will not be considered an assignment_or_alienation of benefits prohibited by code sec_401 a a b c a distribution by plan y to the separate trust created under taxpayer a’s date beneficiary designation of his benefits held in the separate_account in plan y which account holds taxpayer a‘s plan x benefits transferred to plan y on date the assignment and transfer by taxpayer b equally to taxpayers c and d of any and all of her interest in the separate trust created under taxpayer a‘s october beneficiary designation to receive his benefits under plan x and the termination and full distribution equally to taxpayers c and d of the entire trust assets of the separate trust created under taxpayer a’s october beneficiary designation to hold his benefits under plan x immediately after such trust receives the distribution described in above a each of the following will not be considered an assignment_or_alienation of benefits prohibited by code sec_401 da a b c a distribution by plan y to the separate trust created under taxpayer a’s date beneficiary designation of his benefits held in the separate_account s in plan y which accounts hold taxpayer a‘s plan y benefits the assignment and transfer by taxpayer b equally to taxpayers c and d of any and all of her interest in the separate trust created under taxpayer a s october beneficiary designation to receive his benefits under plan y and the termination and full distribution equally to taxpayers c and d of the entire trust assets of the separate trust created under taxpayer a’s october beneficiary designation to receive his benefits under plan y immediately after such trust receives the distribution described in a above with respect to ruling_request code sec_2501 provides for the imposition of transfer of property by gift a tax on the code sec_2511 provides that the gift_tax applies to a transfer by way of gift whether the transfer is trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in sec_25_2511-1 of the gift_tax regulations a donor transfers by gift less than his provides that if entire_interest in property the gift_tax is applicable to the interest transferred example to the transfer of an undivided half interest in property or to the transfer of a life_estate when the grantor retains the remainder_interest or vice versa however if the donor’s retained_interest is not susceptible of measurement on the basis of generally accepted valuation principles the gift_tax is applicable to the entire value of the property subject_to tax the tax is applicable for sec_25_2511-1 of the regulations provides that a donor is the owner of only a limited interest in if property and transfers his entire_interest the interest in every case is to be valued by the rules set forth in sec_25_2512-1 through remainder or reversion or other future_interest it valued on the basis of actuarial principles set forth in sec_25_2512-5 or if is not susceptible of valuation in that manner in accordance with the principles set forth in sec_25_2512-1 if the interest is is it a to be code sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_25_2512-1 of the regulations provides that the value of the property is the price at which such property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell facts and both having reasonable knowledge of relevant in this case on date the date of taxpayer a’s death taxpayer b discretionary life interest in three accounts- - his surviving_spouse received a the plan x benefits and earnings thereon payable to one trust the employer contributions account of plan y benefits and earnings thereon payable to a second trust and the employe contributions account of plan y benefits and earnings thereon payable to the second trust taxpayer b may receive payments from these accounts based on the ascertainable_standard referenced above after she has consumed all of her other income only as noted above taxpayer b proposes to transfer her interest s in these accounts to her children taxpayers c and d in 166_f2d_409 1st cir donor wife transferred property to of which provided her husband with income_for_life and so much of the principal not trustee should determine in his uncontrolled discretion to be necessary for the comfortable maintenance and support of the husband be paid to the wife or her executors administrators or assigns discretionary nature of if she predeceased her husband based on the the trustee's power to invade the to exceed dollar_figure per year upon the husband's death a_trust the terms the principal was to as the to principal and the limitations imposed on the power donor valued the gift by subtracting the value of her retained reversion and basing the tax on the value of the life income_interest the commissioner redetermined the value_of_the_gift to be the value of the right of the beneficiary to receive each year the amount of dollar_figure from the principal of the trust together with the income of the diminishing trust fund for the remainder of his life f 2d pincite the court agreed with the commissioner stating-- to the extent that the trustee should a contingent there was a gift of something more than a right to future income there was also a gift of another intangible interest of nature a right to receive payments out of principal to a maximum of dollar_figure per year in any calendar_year deem such payments necessary for the comfortable maintenance and support of the beneficiary omitted by a court of equity is certainly worth something despite its contingent nature in fact could hardly fail to regard its existence as valuable assurance against future adversity and it certainly is broad terms of the gift_tax law this interest which will be protected a property interest within the the donee a footnote f 2d pincite supp ct_cl see also mchugh v united_states f no facts with respect to the likelihood of an invasion the donee’s age at of corpus eg his accustomed standard of living or his other sources of income were presented by the taxpayer in lockard held that there was no reliable actuarial method for computing the value of the donor’s reserved right to receive the corpus back intact in case the trustee should not find it necessary to invade corpus the date of the gift the court taxpayer b’s life interests in the accounts at issue are similar to husband s interest in lockard and it clear that these interests have some value however minimal for valuation purposes an analogy can also be made to several estate_tax charitable deduction cases is in ithaca trust co v united_states u s merchants national bank of boston v commissioner u s and henslee v union planters national -39- u s trusts were created bank trust co wherein trustees were authorized to invade corpus for the benefit of the life_income_beneficiary under various circumstances and the remainders were to pass to charity the supreme court held that two requirements had to be satisfied in order to qualify the remainders for the charitable deduction the trustees’ invasion power by definite and ascertainable fixed standards capable of being stated in terms of money and show the likelihood of invasion and the value of the power_of_invasion under the circumstances the facts at the time of the transfer in trust must the terms of the trust must limit revrul_54_538 c b states that in the case of amount required annually for a donor’s support according to his accustomed mode of living may be ascertained and valued as a gift in trust with a retained_interest the an annuity based on the above we conclude that taxpayer b’s the invasion power of the trustees discretionary life interests in taxpayer a’s plan y and plan y benefits have value is limited by definite and ascertainable fixed standards capable of being stated in terms of money be considered as having made a gift_for federal gift_tax purposes on the date that she transfers these interests to her children taxpayers c and d representations made concerning taxpayer b’s income and assets which make the likelihood of invasion remote we conclude that taxpayer b’s interests should be valued under the provisions of regulation sec_25_2512-1 o'reilly v commissi973_f2d_1403 taxpayer b will based on the 8th cir see this ruling letter assumes that plans x and y either are have been code sec_401 at all times relevant thereto assumes that the trusts created under taxpayer a‘s october laws of state f or will be qualified within the meaning of it also beneficiary designations are valid trusts under the pursuant to a power_of_attorney on file with the internal_revenue_service a copy of this letter_ruling is being sent to your authorized representative sincerely yours fs ances ud com frances v sloan chief employee_plans technical branch enclosures deleted copy of letter_ruling form_437
